Citation Nr: 0725552	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  01-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cataracts and glaucoma 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board denied the veteran's claim in October 2002.  In 
September 2003, the veteran's representative and the VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (CAVC) to vacate the 
Board's decision and remand the case.  CAVC granted the 
motion.  The basis for the motion was that in May 2003 the 
National Research Counsel (NRC) of the National Academy of 
Sciences released a study reporting that reconstruction of 
doses for exposure to ionizing radiation used for determining 
VA benefits eligibility were underestimated in some cases.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
Operation UPSHOT-KNOTHOLE while serving on active duty on 
April 18, 1953, where he received an estimated probable 
radiation dose of 2.1 rem gamma (upper bound of 3.5 rem); the 
estimated dose to the lens of the eye was 4 rem (upper bound 
of 8 rem).  

2.  Cataract of the eye and glaucoma were diagnosed many 
years after the veteran's separation from service.  

3.  Cataract of the eye or glaucoma was not shown in service 
and neither is related to the veteran's military service, 
including the in-service radiation exposure. 




CONCLUSION OF LAW

Service connection for cataracts or glaucoma secondary to 
ionizing radiation is not warranted.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) are negative for 
any reference to an eye disability.  The veteran was noted to 
have 20/20 vision in his left eye at the time of his entrance 
examination dated in June 1951.  The June 1954 separation 
examination similarly recorded the veteran's left eye vision 
as 20/20 and clinical evaluation of the veteran's eyes, 
opthalmoscopic, pupils, and ocular motility were all reported 
to be normal.  

Associated with the claims file are several statements from 
S. Kaufman , D.O., of the Eye, Ear, Nose, and Throat Center, 
and treatment reports dated from November 1996 to March 2001.  
In a July 1998 statement the Dr. Kaufman reported that the 
veteran had left eye end stage glaucoma with left eye light 
perception only.  Right eye vision was noted to be 20/20.  He 
noted that multiple glaucoma therapy prognosis of the left 
eye was poor.  In an August 1998 statement Dr. Kaufman 
reported that he was treating the veteran for end stage 
glaucoma of the left eye.  He noted that the veteran 
underwent cataract surgery of the left eye in November 1996.  
He said the veteran had light perception only in the left 
eye.  Vision in the right eye was noted to be 20/20.  
Glaucoma therapy prognosis of the left eye was noted to be 
very poor.  Dr. Kaufman said the veteran's last office visit 
was in July 1998 and his diagnosis was end stage glaucoma of 
the left eye with dry eyes.  In an October 1999 statement Dr. 
Kaufman reported that the veteran had possible radiation 
impairment of the ocular structure of both eyes.  He noted 
that the veteran was exposed to radiation on April 18, 1953, 
in Yucca Flat, Nevada.  He said it is realized that there are 
physical effects with nuclear exposure consisting of 
posterior subcapsular cataract (PSC) and a history of primary 
retinal scarring with flash effects of the eye with glaucoma.  
He noted that the veteran wore no eye protection and that it 
would be difficult to assume that the exposure did not cause 
ocular damage to the veteran.  In an April 2001 statement, 
Dr. Kaufman reported that treatment reports dated before 
October 1997 were not found due to possible destruction by a 
disgruntled employee.  The treatment reports of record 
reflect treatment for end stage glaucoma of the left eye and 
dry eyes.  Treatment reports dated in February 2001 and March 
2001 reflect diagnoses of right end stage glaucoma with dry 
eye.  

The veteran was afforded a VA examination in September 1998.  
He reported poor vision in his left eye.  He was diagnosed 
with end stage glaucoma of the left eye and left chorio-
retinal scar likely secondary to auto-infarcted choroidal 
neovascular membrane.  He was noted to be status-post 
cataract extraction.  

Associated with the claims file are private treatment reports 
from J. McKeown, M.D., dated from May 1998 to February 2001.  
The treatment reports are negative for any reference to 
treatment for glaucoma or cataracts.

Associated with the claims file is a January 2001 letter from 
the Defense Threat Reduction Agency which includes a 
radiation dose assessment (RDA).  The veteran was noted to 
have been present for Operation UPSHOT-KNOTHOLE, a U.S. 
atmospheric nuclear test site series conducted at the Nevada 
Test Site during 1953.  The veteran was noted to have been 
assigned to the Air and Naval Gunfire Liaison Company, 2nd 
Signal Battalion on temporary additional duty with the 1st 
Battalion, 8th Marines operating as an element of the 2nd 
Marine Corps Provisional Atomic Exercise Brigade.  A search 
of dosimetry data revealed no record of radiation exposure 
for the veteran but a scientific dose reconstruction 
indicated that the veteran would have received a probable 
dose of 3.7 rem gamma (3.7 rem rounded) (upper bound of 6.1 
rem gamma).  His dose to the lens of the eye was 9.6 rem.  A 
scientific dose reconstruction indicated that due to distance 
of the veteran's unit from ground zero, the veteran had 
virtually no potential for exposure to neutron radiation.  

A medical opinion was obtained from S. Mather, M.D., M.P.H., 
Chief Public Health and Environmental Hazards Officer in 
March 2001.  Dr. Mather noted that the Defense Threat 
Reduction Agency estimated that the veteran's exposure to 
ionizing radiation was 3.7 rem gamma (3.7 rem rounded) (upper 
bound of 6.1 rem gamma).  His dose to the lens of the eye was 
9.6 rem.  She noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, does not provide screening doses 
for cataracts.  She said that information in Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V), 
1990, reflects that the threshold dose of radiation resulting 
in lens opacities in atomic bomb survivors was about 60-150 
rads while the thresholds for people treated with x-rays to 
the eye is about 200-500 rads.  She said that damage to the 
eye other than neoplastic transformation, if caused by 
radiation, would be an example of a deterministic effect.  
She noted that deterministic changes were generally 
considered to have a threshold.  She said the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects is close to 
zero.  She noted that various types of eye disorders 
including glaucoma may be seen after high radiation therapy 
doses.  She concluded that it was unlikely that the veteran's 
cataract and glaucoma of the left eye could be attributed to 
exposure to ionizing radiation in service.  

Also associated with the claims file are private treatment 
reports from Midwest Physicians Center dated from December 
2003 to November 2004.  The reports reflect treatment for 
left eye primary open-angle glaucoma and cataract.  

The veteran was afforded another VA examination in February 
2006.  He was diagnosed with glaucoma of the left eye and a 
cataract of the left eye.  

Another RDA was performed by the Defense Threat Reduction 
Agency in April 2006 following CAVC's decision to vacate and 
remand the veteran's case due to the possibility of 
underestimation of the veteran's exposures to ionizing 
radiation used for determining VA benefits.  The veteran was 
noted to have been present for Operation UPSHOT-KNOTHOLE, a 
U.S. atmospheric nuclear test site series conducted at the 
Nevada Test Site during 1953.  The RDA revealed a mean total 
external gamma dose of 2.1 rem with an upper bound gamma dose 
of 3.5 rem.  The mean total external neutron dose was 0.0 rem 
and upper bound neutron does of 0.001 rem.  Finally, the mean 
eye lens dose beta plus gamma was 4 rem and upper bound total 
eye lens dose was 8 rem.  

A medical opinion was obtained from L. Deyton, M.S.P.H., 
M.D., Chief Public Health and Environmental Hazards Officer 
in February 2007.  Dr. Deyton noted that the RDA revealed a 
mean total external gamma dose of 2.1 rem with an upper bound 
gamma dose of 3.5 rem, mean total external neutron dose was 
0.0 rem and upper bound neutron does of 0.001 rem, and mean 
eye lens dose beta plus gamma was 4 rem and upper bound total 
eye lens dose was 8 rem.  He noted that the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
of Occupational Safety and Health (NIOSH) does not include 
cataracts.  He reported that information in Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
reflects that the threshold dose of radiation resulting in 
lens opacities in atomic bomb survivors was about 60-150 rads 
while the thresholds for people treated with x-rays to the 
eye is about 200-500 rads and studies of emergency and 
recovery workers following the Chernobyl accident suggest 
that radiation doses as low as 25 rads may cause cataracts.  
A re-analysis of atomic bomb survivors found a threshold 
point estimate for radiation-induced cataracts of about 60 
rem.  Neutrons were noted to produce cataracts at a dose that 
is about twenty percent of the effective dose of x-rays.  No 
cataract changes were observed in patients receiving 
radiation therapy with fast neutrons at doses of less than 80 
rads.  Dr. Deyton said that the NIOSH IREP does not address 
cataracts.  He said damage to the eye other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect and that deterministic changes were 
generally considered to have a threshold.  He said the 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects is close to zero.  He said a threshold dose is 
usually on the order of hundreds or thousands of rads be 
exceeded for the deterministic effect to be expressed.  
Finally he said that glaucoma may occur following radiation 
therapy.  He opined that it was unlikely that the veteran's 
cataract and glaucoma of the left eye can be attributed to 
exposure to ionizing radiation in service. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran claims that he suffers from 
cataracts and glaucoma as a result of exposure to ionizing 
radiation when he was a participant in a military exercise in 
conjunction with Operation UPSHOT-KNOTHOLE during service in 
1953.

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease." See 38 C.F.R. 
§ 3.311(b)(2),(4) (2006).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that:

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), 
(4).  This disease must manifest within a certain time 
period. 38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing. The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).

The veteran's claim of exposure to ionizing radiation is 
conceded.  Correspondence from the Defense Threat Reduction 
Agency dated in January 2001 and April 2006 confirms that he 
was present at Operation UPSHOT-KNOTHOLE, a U.S. atmospheric 
nuclear test series conducted during 1953.  The January 2001 
RDA indicated that the veteran would have received a probable 
dose of 3.7 rem gamma (3.7 rem rounded) (upper bound of 6.1 
rem gamma).  His dose to the lens of the eye was 9.6 rem.  A 
scientific dose reconstruction indicated that due to distance 
of the veteran's unit from ground zero, the veteran had 
virtually no potential for exposure for neutron radiation.  
As noted above, the veteran's case was remanded by CAVC for a 
reassessment of the veteran's radiation dose estimates.  The 
updated RDA revealed a mean total external gamma dose of 2.1 
rem with an upper bound gamma dose of 3.5 rem.  The mean 
total external neutron dose was 0.0 rem and upper bound 
neutron does of 0.001 rem.  Finally, the mean eye lens dose 
beta plus gamma was 4 rem and upper bound total eye lens dose 
was 8 rem.  

The veteran contends that glaucoma and cataracts are 
etiologically related to exposure to ionizing radiation.  The 
Board points out, however, that although the veteran meets 
the criteria for a "radiation-exposed veteran", the 
disabilities for which service connection is currently being 
sought are not among the "radiogenic diseases" listed under 
either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) 
recognized by VA as result of such exposure.  Accordingly, 
service connection for glaucoma or cataracts may not be 
presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 
3.309(d)(2).  

Furthermore, a medical opinion was obtained from S. Mather, 
M.D., M.P.H., Chief Public Health and Environmental Hazards 
Officer in March 2001 and from L. Deyton, M.S.P.H., M.D., 
Chief Public Health and Environmental Hazards Officer in 
February 2007.  Both doctors opined, based on an analysis of 
the veteran's RDA and established medical principles, that it 
was unlikely that the veteran's cataract and glaucoma of the 
left eye can be attributed to exposure to ionizing radiation 
in service.  While Dr. Mather's opinion was promulgated prior 
to the reassessment of the veteran's RDA, in fact, the more 
recent RDA indicated that the veteran's exposure to external 
gamma and his mean lens eye dose was less than originally 
thought.  The January 2001 RDA indicated that the veteran had 
virtually no potential for exposure for neutron radiation; 
however, the April 2006 RDA indicated that the mean total 
external neutron dose was 0.0 rem and upper bound neutron 
does of 0.001 rem.  Nevertheless, both physicians opined that 
it was unlikely that the veteran's cataract and glaucoma can 
be attributed to exposure to ionizing radiation in service.  

Dr. Kaufman reported that the veteran had possible radiation 
impairment of the ocular structure of both eyes due to 
exposure to radiation in April 1953.  He said it is realized 
that there are physical effects with nuclear exposure 
consisting of posterior subcapsular cataract and a history of 
primary retinal scarring with flash effects of the eye with 
glaucoma.  He noted that the veteran wore no eye protection 
and that it would be difficult to assume that the exposure 
did not cause ocular damage to the veteran.  However, Dr. 
Kaufman did not provide a rationale for his conclusion as was 
provided by both Dr. Mather and Dr. Leyton.  The Board 
therefore gives greater weight to the two VA opinions.  
Consequently, the veteran is not entitled to service 
connection under 38 C.F.R. § 3.311.

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  In this case the veteran's SMRs were entirely 
negative for any reference to an eye disability.  The veteran 
was noted to have 20/20 vision in his left eye at the time of 
his entrance examination dated in June 1951.  The June 1954 
separation examination similarly recorded the veteran's left 
eye vision as 20/20 and clinical evaluation of the veteran's 
eyes, opthalmoscopic, pupils, and ocular motility were all 
reported to be normal.  The veteran underwent VA examinations 
in September 1998 and February 2006.  At the time of the 
September 1998 VA examination the veteran was diagnosed with 
end-stage glaucoma of the left eye.  The February 2006 VA 
examination revealed diagnoses of glaucoma of the left eye 
and a cataract of the left eye.  The medical evidence of 
record reveals cataract surgery on the veteran's left eye in 
November 1996.  There are no treatment reports dated prior to 
November 1996 and while Dr. Kaufman noted that treatment 
reports dated prior to October 1997 were unavailable due to 
possible destruction, the earliest evidence of any treatment 
for a cataract is November 1996.  Dr. Kaufman reported that 
the veteran was being treated for end-stage glaucoma in the 
July 1998 statement.  All other treatment reports of record 
are dated after November 1996.  As such, the earliest 
evidence of treatment for a cataract and glaucoma was more 
than forty years after the veteran separated from service.  
Other treatment reports from Dr. Kaufman dated in February 
2001 and March 2001 reflect diagnoses of right end stage 
glaucoma with dry eye.  It is not clear if this diagnosis was 
made in error as all other evidence indicates that the 
veteran had left end stage glaucoma.  Nevertheless, there is 
no medical opinion evidence to indicate that the veteran's 
glaucoma or cataract was more likely than not related to 
service.  Dr. Kaufman has suggested otherwise, but he has 
done so without the benefit of dose estimate and scientific 
research as was conducted by the VA examiners.  As noted 
above, the Board gives less weight to his opinion.  

The veteran has also contended that his eye disability is a 
result of a light flash from the atomic explosion.  The RO 
sought additional opinion on this point and in a letter dated 
in April 2001, the Acting Director of the Compensation and 
Pension Service referred to Dr. Mather's March 2001 opinion.  
It was noted that the Environmental Hazards Office had been 
queried on this and had advised that eye injuries related to 
an atomic fireball, including flash blindness and retinal 
burns, would be manifested immediately, or shortly after the 
explosion.  Therefore, it would be likely that, if such 
injuries did occur, the veteran would have sought treatment 
during service.  The opinion concluded that the evidence did 
not support a conclusion that eye disability was related to 
military service.  Because of this opinion, as well as those 
cited above, the Board finds that the preponderance of the 
evidence is against the claim.  The opinions against the 
claim are supported by the record, are particular to the 
veteran's specific circumstance and are based on significant 
research and study of the effects of the atomic blast during 
Operation UPSHOT-KNOTHOLE.  The private physician's statement 
is more general in nature and does not appear to be based on 
an analysis of the facts and circumstances of this particular 
case.  

The Board notes that the veteran has alleged that his 
glaucoma and cataract are related to in-service exposure to 
ionizing radiation.  While the veteran is capable of 
providing information regarding the current condition of his 
eyes, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for glaucoma or cataracts.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007).  The Board has also considered 
the implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2007).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed his original claim in June 1998, prior to 
the enactment of the VCAA.  The RO notified the veteran of 
the evidence/information required to substantiate his claim 
in March 2001.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO sent 
follow-up letters to the veteran in May 2004 and February 
2006 and informed him of the status of his claim and again 
advised him of the elements to satisfy in order to establish 
service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a December 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Neither issue is before the Board; nor does the Board have 
jurisdiction over such issues.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment records.  The veteran was 
afforded several VA examinations.  The procedures of 
38 C.F.R. § 3.311 were followed.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
claim.  The Board is not aware of any outstanding evidence


ORDER

Entitlement to service connection for cataracts and glaucoma 
secondary to exposure to ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


